PER CURIAM.
The trial court properly revoked the defendant’s community control after the defendant admitted material violations as alleged in the Affidavit of Violation.
In view of the fact that the defendant denied four of the violations alleged in the Affidavit and the State dismissed those four charges, the State is correct in agreeing that this case must be remanded to the trial court so that the Order of Revocation of Community Control can be corrected to reflect the conditions the defendant is found to have violated.
Affirmed and remanded with directions.